DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed March 1st, 2021 have been entered. Claims 1,5-8,10-11 and 14 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112(a), 112(b), and 103 rejection previously set forth in the Non-Final Office Action mailed October 30th, 2020 and are hereby withdrawn in light of their correction. With the entry of the Examiners Amendment below, all claims are in condition for allowance as will be set forth in the respective section.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Josh Boyle on March 9th, 2020.
The application has been amended as follows: Claim 13 is cancelled as an identical duplicate of claim 6 (with considerations of claim 1 that establish the magnet and dial share a shape relation already).
Response to Arguments
Applicant’s arguments, see Applicant Remarks (section V; page 8), filed March 1st, 2021, with respect to the 103 rejection of claims 1, 5-8, and 10-12 have been fully considered and are persuasive.  The 103 rejections of October 30th, 2020 has been withdrawn. Where further, the cancellation of claim 12 has rendered the 112(a) rejection directed thereat moot and therefore respectfully withdrawn in light of its cancellation.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 1,5-8,10-11 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Notably, applicant’s invention necessitates among other features “a tubular housing having a sidewall and a pair of opposing open ends, wherein the sidewall defines an interior volume, such that the interior volume of the housing is configured to receive a handle of a urinal container; wherein the tubular housing includes a pair of opposing arcuate side portions and a pair of opposing planar side portions, wherein the pair of opposing planar side portions are configured to rest flush with a pair of sides of a handle of a urinal container; a dial permanently affixed to an outer surface of the housing, wherein the dial is configured to rotate; whereupon the dial being rotated, the housing rotates along with the dial (or alternatively, a dial rotatably affixed to an outer surface of the housing; wherein the dial remains in a fixed position as the housing is rotated as per independent claim 11); a button disposed on the dial configured to selectively lock and unlock rotation of the dial; the button disposed on a side surface of the dial; a magnet disposed on a bottom end of the dial, wherein the magnet is configured to removably secure the dial to a surface; wherein the magnet is a shape that substantially matches the shape of the dial.
	Notably, Madsen avails a urinal holder for attachment to a bedside, albeit through a strap, and the housing does not have side portions that are planar, nor is there provided a dial that rotates alongside possessing a button that facilitates operation to lock and unlock selectively, wherein the button is explicitly disposed on a side surface of the dial and further wherein the magnet is a shape that substantially matched the shape of the dial.

Further, Scott teaches on a urinal holder that utilizes a strap in the primary embodiment but denoted that it was known that a magnet could supplement for a strap arranged urinal holder. With consideration that it was still reasonably obvious and Madsen’s mode of fastening had gone unmodified, the modification would not interfere with the contributions of Tanzini and would also be obvious as a simple equivalents in the art particularly directed to urinal holders that the primary reference (Madsen) and the secondary reference (Scott) addressed.
Further, Heare taught on a bedside storage profile that utilized a particular shape that was analogous with two arcuate portions and two planar side portions. Because the change was a simple change of shape and there was a reduced or lack of criticality to the overall shape, the modification of shape for Madsen’s holder again seemed obvious.
Further (for claim 1) Yoshikawa taught on magnets for holders that had a continuous surface thereon; and it would have been a simple and obvious substitution to have incorporated the shape of the magnets into the arbitrary magnet contemplated as equivalent to straps by Scott.
However, all of the combinations above failed to explicitly address wherein the button of the dial was disposed on a side surface thereof, and further wherein the magnet has a shape substantially matching the dial. To further consider on these deficiencies would have necessitated further modification of Tanzini (in the lack of a formal disclosure of where the button was exposed; with regard to FIG. 4, the button appears to necessitate slotting through 210 (FIG. 2) which does not immediately appear as if the button is disposed on a side surface (where the magnet has been established as upon an arcuate side of the dial 300)). Further still, further modifications would have been necessary on Scott while also having to factor in the shape of Tanzini, which would invoke a degree of unpredictability that would necessitate impermissible hindsight bias to achieve applicant’s invention.
	It is concluded that the combination and limitation of applicant’s invention are considerable enough to overcome the best prior art at the conclusion of examination and would necessitate considerable modifications with primary and modifying references to attain applicant’s invention otherwise. No other art could be located that supplied the deficiencies previously noted concerning the features asserted by applicant, nor did they prove eminently configurable/combinable in light of the modes of operation of the art, where combinations thereof would become unpredictable in implementation or would otherwise necessitate impermissible hindsight bias to achieve. It is for these reasons and the reasons above that claim 1, claim 11, and all dependent claims thereof are found to be allowable (with the exclusion of claim 13 now cancelled by Examiner’s Amendment).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUKE HALL/Examiner, Art Unit 3673   
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        3/15/2021